The Chancellor.
In Point Pleasant Land Co. v. Trustees &c., 18 Vr. 235, the supreme court of this state held, that the presence of a majority of the taxable residents of a district is necessary to properly constitute a meeting, at which a tax, to buy land for school purposes or to build a new school-house, may be. authorized. It appears, then, by the authority of that case, that the tax referred to, was not legal. Ho steps, however, were taken by any one affected by it to avoid it by the methods prescribed by law. The collector, Painter, upon protest being made, took upon himself the responsibility of treating the assessment as absolutely void, and is now, upon the prosecution of his bonds, called upon to defend his position. In the absence of special equities, which may call for the interposition of this court, he must be left to his defence at law. Jersey City v. Lembeck, 4, Stew. Eq. 255.
The alleged attitude of the township committee, and the failure of that body and the trustees of the school district to give indemnity, are pressed as creating an equitable estoppel against the township and in favor of the complainants.
I fail to find that either a township committee or the trustees of a school district are required, in any event, to indemnify a collector, or that a township committee has power to authorize such an officer to disregard his duty touching the collection of a tax. The township committee may, in pursuance of the provisions of the supplement to the tax law, approved March 25th, 1881 (P. L. p. 356), release him from liability for the collection of uncollectible taxes, and such release may be pleaded as a defence at law, but it has no authority to release him from his duty to use the processes of the law in the collection of that which is collectible. Its power and authority, with reference to both him and the township, are limited by the statute. It has no common law power either to control him or to bind the township.
In Demarest v. New Barbadoes, 11 Vr. 607, Judge Dodd says: “The committee and the collector both derive their powers solely from the legislature, and each is presumed to know the limit of the powers possessed by the other. The committee are the agents *320of the township only so far as they act within the express provisions of the law.”
If, then, the township committee instructed him not to collect the tax in question, the instruction created no estoppel either in law or in equity against the township, the obligee in the bond.
If this view of the law were not sufficient to show the fallacy of the defendants’ position, the complete denial, by the answer, of the allegations upon which the equity they claim rests, would justify the dissolution of the injunction.
The injunction will be dissolved, with costs.